Citation Nr: 0824807	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
April 2008 before the undersigned Veterans Law Judge.  A 
written transcript of the hearing testimony is included in 
the record.


FINDING OF FACT

The evidence of record demonstrates that the veteran's 
service-connected bipolar disorder has resulted in 
occupational and social impairment, with deficiencies in most 
areas, due to such symptoms as pressured speech, racing 
thoughts, sleep impairment, unprovoked irritability with at 
least one period of violence, difficulty establishing and 
maintaining relationships, impaired judgment, poor memory, 
poor concentration, confusion, cognitive dulling, and panic 
attacks, but has not generally resulted in total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for 
service-connected bipolar disorder have been met for the 
entire period of the claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.27, 4.126, 4.130, Diagnostic Code 9432 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in September 2004 and May 2006 that fully 
addressed all notice elements.  The letters informed the 
veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the veteran should provide, including medical and lay 
statements describing the effects of the disabilities, 
informed the veteran that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim, and asked the veteran to notify the VA of 
any additional evidence that may be helpful to the veteran's 
claim.  The May 2006 letter also provided the veteran with 
notice of the disability rating regulations and how effective 
dates are assigned.  Further, post-adjudicatory notice, by 
way of the May 2006 statement of the case, informed the 
veteran of the criteria required to warrant an increased 
disability rating for bipolar disorder, including the range 
of ratings available under the applicable diagnostic code.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal. 



The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and lay statements have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in November 2004 
and November 2006 as part of this claim.  
38 C.F.R. § 3.159(c) (4).  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002

Increased Rating for Bipolar Disorder

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a). 

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is assigned if there is occupational and 
social impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.  

A 70 percent rating is assigned if there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned if there is total social and 
occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9203.

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The GAF Scale 
score is based on all of the veteran's psychiatric 
impairments.  A GAF Scale score of 31 to 40 indicates some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A GAF Scale score of 
41 to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held, however, that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

For historical purposes, a September 1977 rating decision 
established service connection for bipolar disorder and 
assigned a 10 percent disability rating.  The veteran was 
granted a disability rating of 50 percent by an August 1997 
rating decision.  The veteran filed the current claim for an 
increased rating in August 2004, which was denied by the 
December 2004 rating decision currently on appeal.

A January 2004 VA psychiatry outpatient note reveals that the 
veteran had been hypomanic for over a month, with rapid, 
pressured speech, slightly intrusive thoughts, a racing mind, 
and sleep impairment.  

A June 2004 VA psychiatry outpatient note indicates that the 
veteran was arrested in June 2004 for aggravated assault with 
a vehicle.  He presented with racing thoughts, rapid, 
pressured speech, some tangentiality, and insomnia.

The veteran underwent a VA psychiatric examination in 
November 2004.  He reported becoming hypomanic about 12 times 
a year, and experiencing agitation, pressured speech, 
confusion, sleep impairment, and racing thoughts.  The 
veteran also reported suffering frequently from depressive 
episodes.  He stated that he had few friends, mainly stayed 
at home, and lost four jobs due to mood swings from hypomania 
to depression.  The veteran's mood was mildly dysthymic, his 
affect was reactive, and his mood was congruent.  The 
examiner concluded that the veteran was unable to function 
occupationally and assigned a GAF Scale score of 57.

A January 2006 VA psychiatry outpatient note reveals that the 
veteran had been unable to locate gainful employment due to 
impaired concentration and that he was in the process of 
obtaining a divorce.  The psychiatrist stated that the 
veteran suffered from gross social and occupational 
impairment with no future outlook for industrial improvement 
and assigned a GAF Scale score of 49.

The veteran underwent another VA psychiatric examination in 
November 2006.  He reported weekly, severe panic attacks, 
lasting up to 45 minutes each.  He also reported manic phases 
of up to two years in length, characterized by poor judgment, 
grandiosity, and over-spending.  The examiner noted that the 
veteran had a "very difficult" case of  bipolar disorder, 
characterized by lengthy manic periods where he uses poor 
judgment and is irritable and unreliable.  The examiner noted 
that the veteran's medication is minimally effective and 
causes cognitive dulling.  Upon examination, the veteran 
displayed poor concentration and confusion.  The examiner 
concluded that the veteran is employable from a psychiatric 
perspective, and that his bipolar disorder is moderately to 
severely disabling, and assigned a GAF Scale score of 56.

At his April 2008 hearing, the veteran testified that he is 
unable to maintain employment because of impaired 
concentration.  He also testified that he suffers from daily 
unprovoked irritability.  The veteran testified that he and 
his wife "went through a lot of problems" and that he has 
only a couple of friends.  

Considering all of the evidence of record, the Board finds 
that a 70 percent evaluation is warranted during the entire 
relevant period.  The veteran's service-connected bipolar 
disorder has resulted in occupational and social impairment, 
with deficiencies in most areas, due to such symptoms as 
pressured speech, racing thoughts, sleep impairment, 
unprovoked irritability with at least one period of violence, 
difficulty establishing and maintaining relationships, 
impaired judgment, poor memory, poor concentration, 
confusion, cognitive dulling, and panic attacks.  

It has been well documented that the veteran has had 
difficulty maintaining employment due to his poor 
concentration and frequent hypomanic phases.  Further, the 
evidence of record demonstrates that the veteran exhibited 
violent behavior on at least one occasion (June 2004 arrest 
for aggravated assault with a vehicle) and has had 
difficulties in his relationship with his wife.  

The Board observes that the veteran's GAF Scale scores have 
been reported as ranging between 49 and 57.  The veteran's 
most recent GAF Scale score was reported as 56 in June 2005.  
As previously noted, a GAF Scale score of 56 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers).  The veteran's treating 
psychiatrist, however, assigned a GAF Scale score of 49, 
which is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

The veteran's bipolar symptoms have not manifested total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name, as required for 
a higher disability rating of 100 percent under Diagnostic 
Code 9432.  For these reasons, the Board finds that the 
criteria for a disability rating higher than 70 percent for 
service-connected bipolar disorder have not been met.  

In sum, based upon the evidence and resolving all doubt in 
the veteran's favor, the Board finds that the veteran's 
bipolar disorder has resulted in occupational and social 
impairment, with deficiencies in most areas, for the entire 
period of the claim.  A 70 percent disability rating for 
bipolar disorder is warranted.


ORDER

A disability rating of 70 percent for bipolar disorder is 
granted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


